IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0501-14



                     DAMIAN HERNANDEZ CORTEZ, Appellant

                                              v.

                                THE STATE OF TEXAS

                     ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE 9.10




       Per curiam.

                                          ORDER

       This cause is before this Court on petition for discretionary review from trial court

case number 62,862-D in the 320 th District Court of Potter County.

       Pursuant to Texas Rules of Appellate Procedure 9.10(c), the Clerk has identified

sensitive data or sealed material in the record and the parties have been notified. Therefore,

pursuant to Rule 9.10(f) the following records are ordered sealed or redacted. The trial court

clerk, court of appeals or any entity possessing these documents shall seal or redact the
                                                                         Rule 9.10 Order - 2

documents pursuant to this order.




List documents or exhibits.

Sealed - Reporters Record Volume 7 (Exhibits)

Redact sensitive data or seal entire volume - Reporter’s Record Volume 4 (bank, telephone

and other identification numbers are located in pages 29, 30, 31, 32, 35, 37, 49, 50, 53, 54

and 55)




Delivered: JULY 10, 2014

Do not publish